Citation Nr: 9908102	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-15 132	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased disability evaluation for 
service-connected traumatic arthritis, right shoulder with 
history of dislocation and impingement syndrome, currently 
rated as 20 percent disabling.

2.  Entitlement to an increased disability evaluation for 
service-connected traumatic arthritis, left shoulder, status 
post acromioplasty with history of dislocation and 
impingement syndrome, currently rated as 20 percent 
disabling.

3.  Entitlement to service connection for a back disorder, on 
a direct basis and secondary to the veteran's service-
connected bilateral shoulder disorders.

4.  Entitlement to service connection for a cervical spine 
disorder, on a direct basis and secondary to the veteran's 
service-connected bilateral shoulder disorders.



REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. Yates, Associate Counsel


INTRODUCTION

The appellant served on active duty from April 1971 to April 
1973.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  That rating decision, in pertinent 
part: (1) denied an increased disability evaluation, in 
excess of 20 percent, for the appellant's service-connected 
traumatic arthritis, right shoulder with history of 
dislocation and impingement syndrome; (2) denied an increased 
disability evaluation, in excess of 20 percent, for the 
appellant's service-connected traumatic arthritis, left 
shoulder, status post acromioplasty with history of 
dislocation and impingement syndrome; (3) denied service 
connection for a back disorder, claimed on a direct basis and 
secondary to the appellant's service-connected bilateral 
shoulder disorders; and (4) denied service connection for a 
cervical spine disorder, claimed on a direct basis and 
secondary to the appellant's service-connected bilateral 
shoulder disorders.  The appellant filed a timely notice of 
disagreement and substantive appeal pertaining to all of 
these issues.  



REMAND
A.  Increased Rating Claims

The veteran contends, in essence, that his bilateral shoulder 
disorders warrant disability ratings in excess of those 
currently assigned.  Specifically, the veteran claims that 
these conditions are manifested by decreased strength and a 
reduced range of motion, with pain and discomfort.  

The VA has a duty to assist the veteran once his claims are 
found to be well grounded.  38 U.S.C.A. § 5107(a)(West 1991).  
A well-grounded claim is one which is meritorious on its own 
or capable of substantiation.  It need not be conclusive, but 
only plausible.  Murphy v. Derwinski, 1 Vet. App. 78 (1990).  
Although the veteran's claims for increased ratings in this 
case are shown to be well grounded, the duty to assist him in 
their development has not yet been fulfilled.  See Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where a veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).
     
The veteran's service-connected traumatic arthritis, right 
shoulder with history of dislocation and impingement syndrome 
is currently evaluated as 20 percent disabling under 38 
C.F.R.§ 4.71(a) Diagnostic Codes 5010 and 5203.   His 
service-connected traumatic arthritis, left shoulder, status 
post acromioplasty with history of dislocation and 
impingement syndrome, is also currently rated as 20 percent 
disabling under 38 C.F.R.§ 4.71(a) Diagnostic Codes 5010 and 
5203.

According to Diagnostic Code 5010, traumatic arthritis is to 
be evaluated as degenerative arthritis under Diagnostic Code 
5003.  Degenerative arthritis is to be evaluated based on the 
limitation of motion of the joint, but if the disorder is 
noncompensable under the applicable diagnostic code due to 
insufficient limitation in the range of motion, the disorder 
is evaluated at 10 percent.  Thus, since traumatic arthritis 
is evaluated under diagnostic codes which provide for ratings 
based on limitation of motion, the evaluation assigned for 
such disability must take into account the decision of the 
United States Court of Veterans Appeals (Court) in DeLuca v. 
Brown, 8 Vet. App. 202 (1995) in the evaluation of these 
disabilities.  

In DeLuca v. Brown, the Court held that 38 C.F.R. §§ 4.40, 
4.45 and 4.59 were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated. Id..  
Therefore, the Board has to consider the "functional loss" 
of a musculoskeletal disability under 38 C.F.R. § 4.40, 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. at 206.  
Functional loss may occur as a result of weakness or pain on 
motion of the affected body part.  38 C.F.R. § 4.40 (1998).  

VA regulation 38 C.F.R. § 4.40 describes functional loss and 
indicates that:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (1998).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (1998).  
Specifically, § 4.45 states that:

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvement of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (1998).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors that must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. at 206-07.  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or maligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight bearing and non-weight 
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (1998).

After a thorough review of the evidence of record, the Board 
concludes that an additional VA examination of the veteran's 
service-connected traumatic arthritis right shoulder, with 
history of dislocation and impingement syndrome, and his 
service-connected traumatic arthritis, left shoulder, status 
post acromioplasty with history of dislocation and 
impingement syndrome, is needed.  Specifically, the Board is 
unable to determine from the evidence of record the level of 
functional impairment caused by weakness or pain on motion by 
the veteran's service-connected bilateral shoulder disorders.  
The veteran's most recent VA examinations, dated October 1996 
and December 1996, fail to provide enough information and 
detail from which to properly gauge the functional loss 
present, if any, due to weakness or pain on motion.  See 
38 C.F.R. § 4.40, 4.45, 4.59 (1998).  Moreover, the evidence 
of record fails to identify which arm, the right or left, is 
the veteran's major and minor arm.  

In the rating of degenerative arthritis established by X-ray 
evidence, Diagnostic Code 5003 and 38 C.F.R. § 4.59 deem 
painful motion to be limited even though a range of motion 
may be possible beyond the point when pain sets in.  See Hick 
v. Brown, 8 Vet. App. 417, 421 (1995); Lichtenfels v. 
Derwinski, 1 Vet. App. 484, 488 (1991).  In addition, as 
noted in Diagnostic Code 5003, limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasms, or "satisfactory" evidence of painful motion.  
While VA regulations mandate consideration of functional 
impairment due to pain, the regulations also contain the 
injunction that dysfunction due to pain must be "supported 
by adequate pathology and evidenced by the visible behavior 
of the claimant . . ." 38 C.F.R. § 4.40 (1998). See 
Hatlestad v. Derwinski, 164 (1991).  

Where the record does not satisfactorily reveal the current 
state of the claimant's disabilities, fulfillment of the 
statutory duty to assist "includes the conduct of a thorough 
and contemporaneous medical examination, one which takes into 
account the records of prior medical treatment, so that the 
evaluation of the claimed disability will be a fully informed 
one."  Green v. Derwinski, 1 Vet. App. 121, 124 (1991); see 
also Seals v. Brown, 8 Vet. App. 291, 295 (1995).  
Accordingly, the Board concludes that an additional VA 
examination of the veteran's service-connected bilateral 
shoulder disorders is needed.
B.  Service Connection for Back and Cervical Spine Disorders

The appellant also contends that service connection is 
warranted for back and cervical spine disorders.  
Specifically, he alleges that these conditions were incurred 
during his active duty service at the same time as his 
bilateral shoulder injuries.  He also claims that he incurred 
these conditions secondary to his service-connected bilateral 
shoulder disorders.

Service connection may be established for a current 
disability in several ways, including on a "direct" basis, on 
the basis of "aggravation," and on a "secondary" basis.  38 
U.S.C.A. §§ 101(16), 1131, 1153 (West 1991); 38 C.F.R. §§ 
3.303, 3.304(a), (b), (c), 3.306(a), (b), 3.310(a) (1998).  

Direct service connection may be established for a disability 
resulting from diseases or injuries which are clearly present 
in service or for a disease diagnosed after discharge from 
service, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(a), (b), (d) (1998).  
Establishing direct service connection for a disability, 
which has not been clearly shown in service, requires the 
existence of a current disability and a relationship or 
connection between that disability and a disease contracted 
or an injury sustained during service.  38 U.S.C.A. § 1131 
(West 1991); 38 C.F.R. § 3.303(d) (1998); Cuevas v. Principi, 
3 Vet. App. 542, 548 (1992); Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992).

Service connection may also be established on the basis of 
aggravation.  38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§§ 3.303(a), 3.304, 3.306 (1998).  A preexisting injury or 
disease will be considered to have been aggravated by active 
military, naval, or air service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 C.F.R. § 3.306(a) (1998).  Clear 
and unmistakable evidence (obvious or manifest) is required 
to rebut the presumption of aggravation where the preservice 
disability underwent an increase in severity during service.  
This includes medical facts and principles, which may be 
considered to determine whether the increase is due to the 
natural progress of the condition.  38 C.F.R. § 3.306(b) 
(1998).  

Service connection may also be granted for a disability that 
is proximately due to and the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310(a) (1998).

The RO has retrieved the veteran's service medical records 
and they appear to be complete.  A review of these records 
revealed treatment for a variety of conditions, including 
bilateral shoulder pain.  An October 1972 treatment report 
noted that the veteran had fallen down some stairs, thereby 
dislocating his right shoulder.  The treatment report noted a 
diagnosis of probable anterior dislocation of the right 
shoulder with spontaneous reduction.  Other treatment 
reports, dated June 1972 and December 1972, noted the 
veteran's complaints of low back pain.  The December 1972 
treatment report noted a diagnosis of lumbo-sacral strain.

Following his discharge from the service, a January 1996 
treatment report noted the veteran's history of low back pain 
since the "1980's."  An October 1996 treatment report noted 
the veteran's complaints of lower back pain and numbness in 
the upper and lower extremities for the past "several 
years."  A follow-up treatment report, dated October 1996, 
noted the veteran's complaints of "low back pain that had 
begun in the 1980's, but increased in the past several months 
along with increasing cervical spine pain."  The report also 
indicated that an MRI examination of the veteran's spine, 
performed in June 1996, revealed borderline spinal stenosis 
at C3-C4, very mild posterior bulging of the disc at L4-L5 
and spinal stenosis due to disc protrusion and hypertrophic 
spurring at the C5-C6 level. The examination report also 
noted the examiner's opinion that the veteran's "shoulder 
problem is unrelated to the lumbar [and] cervical spine 
problems."  An October 1996 MRI examination of the lumbar 
spine revealed a loss of height at the L5-S1 disc level which 
also showed some decrease signal consistent with water loss.  
The MRI examination report also indicated that there is a 
"small to modest disc herniation centrally with mild 
flattening of the anterior aspect of the thecal sac and 
obliteration of the anteromedial epidural fat adjacent to the 
S1 nerve root on the right.  The S1 nerve root, however, does 
not appear displaced, but the disc material does abut the 
nerve root.  There is some ligamentum flavum hypertrophy also 
at this level."  

The report of a VA medical examination, dated October 1996, 
noted an impression of degenerative disc disease of the 
cervical spine.  The VA examiner indicated that the veteran 
"probably had significant injury to his cervical spine" at 
the time he injured his shoulders during active duty service.  
He also indicated that he believed that his current cervical 
spine disorder was related to this alleged inservice injury.  

A review of the record, therefore, reveals conflicting 
evidence regarding the etiology of the veteran's current 
cervical spine and low back disorders.  The United States 
Court of Veterans Appeals (Court) has held that, when the 
medical evidence is inadequate, VA must supplement the record 
by seeking an advisory opinion or ordering another medical 
examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991) and 
Halstead v. Derwinski, 3 Vet. App. 213 (1992).  After a 
thorough review of the appellant's claims file, the Board 
concludes that a medical opinion discussing the etiology of 
the appellant's cervical spine and low back disorders is 
necessary to make an informed decision in this matter.

In light of the foregoing, the Board would be remiss if it 
were to attempt to decide the issues on appeal without 
scheduling him for an additional VA medical examination and 
obtaining a medical opinion concerning the etiology of the 
veteran's current cervical spine and low back disorders.

To ensure that VA has met its duty to assist the claimant in 
developing the facts pertinent to the claim the case is 
REMANDED to the RO for the following development:

1.  The RO should request that the 
appellant provide the names, addresses 
and approximate dates of treatment for 
all VA and non-VA health care providers 
who have treated him since his discharge 
from the service for his cervical spine 
and low back disorders.  The RO should 
also request that the appellant provide 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his service-connected bilateral 
shoulder disorders during the pendency of 
this appeal.  After obtaining any 
necessary authorizations, the RO should 
attempt to obtain copies of those 
treatment records identified by the 
appellant which have not been previously 
secured.  

2.  The RO should then schedule the 
veteran for a 
VA orthopedic examination to examine the 
veteran's cervical and lumbar spine and 
shoulder injuries.  With respect to the 
shoulder disorders, the examiner should 
determine the current extent of his 
service-connected traumatic arthritis, 
right shoulder with history of 
dislocation and impingement syndrome, and 
his service-connected traumatic 
arthritis, left shoulder, status post 
acromioplasty with history of dislocation 
and impingement syndrome.  The claims 
folder and a copy of this remand must be 
made available and reviewed by the 
examiner prior to the examination.  All 
necessary tests should be conducted, 
including X-rays, etc., which the 
examiner deems necessary.  The examiner 
should review the results of any testing 
prior to completion of the report.  The 
report of examination should be 
comprehensive and include a detailed 
account of all manifestations of any 
shoulder disorder found to be present.  
The orthopedist should provide complete 
rationale for all conclusions reached.  
The examiner is specifically directed to 
the following areas:

a.  Pain on Motion/Functional Loss.  
The examiner should provide complete 
and detailed discussion with respect 
to any weakness; instability; 
effusion; fatigability; 
incoordination; restricted movement; 
or pain on motion.  The examiner 
should provide a description of the 
effect, if any, of the veteran's 
pain on the function and movement of 
shoulders.  The report should also 
indicate whether signs of atrophy 
are present. See DeLuca v. Brown, 8 
Vet. App. 202 (1995); See 38 C.F.R. 
§ 4.40 (1998) (functional loss may 
be due to pain, supported by 
adequate pathology).  

b.  Range of Motion.  The examiner 
should expressly provide the ranges 
of motion of the veteran's 
shoulders, in degrees, for flexion, 
abduction, external rotation, and 
internal rotation.
The examiner should also indicate 
the normal range of motion for the 
areas tested and how the veteran's 
range of motion deviates from these 
norms.  

c.  The examiner should specify 
whether the veteran is right or 
left-handed.  

With respect to the lumbar and cervical 
spine disorders, the examiner is 
requested to review the appellant's claim 
file, including the service medical 
reports, briefly summarized on pages 8 
and 9 of this decision, the recent VA 
examinations, dated October 1996 and 
December 1996, his post service medical 
records, including X-ray examinations and 
computed tomography examinations.  
Following a review of these records, the 
examiner is requested to offer his or her 
opinion on the following:  

a.  (1) Whether it is more likely 
than not that the appellant 
developed a chronic cervical spine 
disorder during his active duty 
service from January 1972 through 
March 1975 and, if not, (2) whether 
he developed a cervical spine 
disorder as a result of his service-
connected bilateral shoulder 
disorder, or (3) whether the service 
connected shoulder disorders made a 
cervical spine disorder worse.

b.  (1) Whether it is more likely 
than not that the appellant 
developed a low back disorder during 
his active duty service from January 
1972 through March 1975 or, if not 
(2) whether he developed a low back 
disorder as a result of his service-
connected bilateral shoulder 
disorders, or (3) whether the 
service connected shoulder disorders 
made a low back disorder worse.

The examining physician should provide 
complete rationale for all conclusions 
reached.  All necessary tests should be 
conducted and the examiner should review 
the results of any testing prior to 
completion of the report.  

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.  Specific 
attention is directed to the examination 
reports.  If the examination report does 
not include fully detailed descriptions of 
pathology and all test reports, special 
studies or adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1998) ("if the 
[examination] report does not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes."). 
Ardison v. Brown, 6 Vet. App. 405, 407 
(1994); Abernathy v. Principi, 3 Vet. App. 
461, 464 (1992); and Green v. Derwinski, 
1 Vet. App. 121, 124 (1991).

4.  The RO should readjudicate all of the 
issues remaining on appeal.  

Once the foregoing has been accomplished and, if the 
appellant remains dissatisfied with the outcome of the 
adjudication of the claim, both the appellant and his 
representative should be furnished a Supplemental Statement 
of the Case covering all the pertinent evidence, law and 
regulatory criteria.  They should be afforded a reasonable 
period of time in which to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration.  The appellant needs to take 
no action until so informed.  The purpose of this REMAND is 
to assist the appellant and to obtain clarifying information.  
The Board intimates no opinion as to the ultimate outcome of 
this case.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Veterans Appeals for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1998) (Historical and Statutory Notes).  
In addition, VBA's ADJUDICATION PROCEDURE MANUAL, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999).  
This remand is in the nature of a preliminary order and does 
not constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).

- 14 -


